EXAMINER’S COMMENTS
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on 29 November 2017. It is noted, however, that applicant has not filed a certified copy of the  application as required by 37 CFR 1.55.  A copy of the foreign application was evidently filed with the application by EFS-web.  This copy of the application is on file as part of the application.  However, evidently, the Office cannot accept foreign priority applications using this method.   The Examiner has attempted to work with the Issues branch to resolve this matter internally but that attempt has failed. 
In attempting to resolve this matter, the following response was provided:
Certified copies of priority documents should be submitted by mail. When a document that is required by statute to be certified must be filed, a copy, including a photocopy or facsimile transmission, of the certification is not acceptable. See 37 CFR 1.6(d)(2). An example of such a submission is a certified copy of a foreign patent application filed pursuant to 35 USC 119 or a certified copy of an international application filed pursuant to 35 USC 365. Note, however that it may be possible for the USPTO to retrieve an electronic copy of a priority document through the priority document exchange program. See 37 CFR 1.55(d).


The Examiner regrets any inconvenience this causes Applicant. 



Regards,

/KENNETH J HANSEN/           Primary Examiner, Art Unit 3746